[Cite as State v. Adams, 2011-Ohio-2562.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                  CHAMPAIGN COUNTY

STATE OF OHIO                                      :
                                                   :     Appellate Case No. 09-CA-37
        Plaintiff-Appellee                         :
                                                   :     Trial Court Case No. 2007-CR-197
v.                                                 :
                                                   :
ROGER AARON ADAMS                                  :     (Criminal Appeal from
                                                   :     (Common Pleas Court)
        Defendant-Appellant                 :
                                                   :
                                                ...........

                                                OPINION

                              Rendered on the 27th day of May, 2011.

                                                ...........

NICK A. SELVAGGIO, by SCOTT SCHOCKLING, Atty. Reg. #0062949, 200 North Main
Street, Courthouse, Urbana, Ohio 43078
        Attorney for Plaintiff-Appellee

P.J. CONBOY II, Atty. Reg. #0070073, Staton, Fisher & Conboy LLP, 5613 Brandt Pike,
Huber Heights, Ohio 45424
       Attorney for Defendant-Appellant

                                                        .............

HALL, J.

        {¶ 1} This matter comes before the court upon Roger Adams’ appeal of the revocation

of his community control sanctions and sentence for violations of his community control
                                                                                             2


sanctions.

       {¶ 2} On March 14, 2008, Adams pled no contest to corruption of another with drugs

and tampering with evidence, both third-degree felonies. Consequently, Adams was placed

on community control sanctions for three years, and sentenced to three years of incarceration

for each count, as well as a maximum of three years of discretionary post release control, if the

community control sanctions were violated.

       {¶ 3} On June 22, 2009, Adams violated his community control sanctions through

engaging in drug use and threatening another with physical harm. At the August 6, 2009

hearing for violating his community control sanctions, Adams admitted he violated the terms

of his supervision.    Subsequently, the trial court imposed the original March 14, 2008

sentence of three years of incarceration for each count, both sentences having been ordered to

be served concurrently. Additionally, the trial court imposed a maximum of three years of post

release control, if the Adult Parole Authority deems post release control proper. Adams

appealed.

       {¶ 4} On March 16, 2010, Adams’ appellate counsel filed the brief of appellant

without any assignments of error pursuant to Anders v. California (1967), 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493, asserting the absence of any potentially meritorious issues for our

review. In the Anders filing, however, appellate counsel did identify what he characterized as

“a potential issue relating to the length of the sentence.”

       {¶ 5} We notified appellant that his counsel had filed an Anders brief and offered

appellant ample time to file a pro se brief. None has been received.

       {¶ 6} Pursuant to Anders, we are required to conduct a full examination of all
                                                                                             3


proceedings and to appoint new counsel to assist Adams if we find any non-frivolous issues

for review. Anders, 386 U.S. at 744; see also Penson v. Ohio (1988), 488 U.S. 75, 76, 109

S.Ct. 346, 102 L.Ed.2d 300. Having thoroughly reviewed the record in this case, we do not

find any non-frivolous issues.

       {¶ 7} In his Anders brief, appellate counsel recognized a potential issue regarding

Adams’ sentencing. Appellate review of felony sentencing requires the appellate court to do

two things: (1) review the sentence imposed and the trial court’s compliance with the rules

and statutes for sentencing to determine whether the sentence being reviewed is clearly and

convincingly contrary to the law; and if not, (2) review the trial court’s decision for an abuse

of discretion. State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912. An abuse of discretion

means the trial court’s decision was unreasonable, arbitrary or unconscionable. State v.

Hancock, 108 Ohio St.3d 57, 2006-Ohio-160.        Under Ohio sentencing law, the severity of a

sentence imposed is in the sole discretion of the trial court and will not be set aside on appeal

unless it is demonstrated from the record that the trial court unreasonably ignored the

applicable sentencing statutes. State v. Williams (1982), 7 Ohio App.3d 160; State v. Steffen

(1987), 31 Ohio St.3d 111.

       {¶ 8} Pursuant to R.C. 2929.14(A), a felony of the third degree warrants a definite

prison term of one to five years. In addition, pursuant to R.C. 2929.15(B), if the defendant

was placed on community control, and a violation of community control sanctions is found,

the trial court can impose stricter sanctions or impose other sanctions, including, but not

limited to, the underlying prison sentence. In the present case, we find Adams’ three-year

concurrent prison sentence, accompanied by a maximum of three years of discretionary post
                                                                                                 4


release control to be reasonable. The sentence was within the statutory range of penalties for

the offenses and consistent with the original sentence imposed. Therefore, we find that there

was no abuse of discretion here and an assignment of error about the sentencing issue would

be unsuccessful.

       {¶ 9} The transcript of the community control violation hearing indicates the trial

court “considered the purposes and principles of sentencing, as well as Adams’ criminal

history, previous supervision failure and his difficulties on supervision” in imposing its

sentence. The record indicates that Adams violated his community control sanctions in many

ways prior to this hearing, such as failing to tell his correctional officer of his current location,

having contact with minor children, not attending counseling, as well as failing to complete a

rehabilitation program. Adams, himself, admitted he had a drug problem and had relapsed.

Although Adams’ counsel urged the court to place Adams in another rehabilitation program,

instead of incarceration, the court declined to do so since it previously granted this request and

Adams was unsuccessful in completing the program and continued to violate his community

control sanctions.

       {¶ 10} R.C. 2929.14(A) prescribes imprisonment of one to five years for a

third-degree felony.    Adams committed two third-degree felonies, and thus, if sentenced

consecutively, could have received up to ten years in prison. However, as Adams’ appellate

counsel accurately asserts, the trial court gave Adams a “mid-range sentence for both counts

and also permitted the sentences to be served concurrently.” We would find no abuse of

discretion in light of the circumstances.

       {¶ 11} The record fails to portray any non-frivolous issues as to whether Adams’
                                                                                            5


conviction and sentence were proper. As a result, the trial court’s judgment is affirmed.

                                                   .............

FAIN and FROELICH, JJ., concur.

Copies mailed to:

Nick A. Selvaggio
Scott Schockling
Patrick Conboy II
Roger Aaron Adams
Hon. Roger B. Wilson